IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00415-CR

DILLANGER DWAYNE DRAPER,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                     From the County Court at Law No. 1
                         McLennan County, Texas
                        Trial Court No. 20113091CR1


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 14, 2011
Do not publish
[CR25]




Draper v. State                                 Page 2